 Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 1 of 7 PageID #: 2467


                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT HUNTINGTON

 H.ERSHEL WOODROW "WOODY"
 WILLIAMS,

 Plaintiff,
                                                       Civil Action No. 3:19-CV-00423
 v.                                                    Honorable Judge Johnston

 BRYAN MARK MG, an individual;
 STACKPOLE, INC., a Pennsylvania
 Corporation; and THE ROWMAN &
 LITTLEFIELD PUBLISHING GROUP,
 INC., a Delaware Corporation,

 Defendant.




                         AFFIDAVIT OF BRYAN \S ARK RIGC

       I, Btyan Mark Rigg, declare and say:

1.     I make this Affidavit based on matters within my personal knowledge.        I am over

eighteen years of age and am of sound mind and body.

2.     I am a historian.. In 2015, I began writing a book about the Pacific campaign of World

War 11. While on a nip to Iwo Jima, I met Hershel "Woody" Williams. As a result, I

interviewed Mr. Williams numerous times. Although many of his stories were previously

recorded, he did share personal anecdotes about his childhood and Family which added to the

narrative of his life which was already publicly known.

3.     During the interviews, certain issues arose where the claims Mr. Williams made were

not supportable, or were even rebutted by, independent verifiable research. For example, Mr.

Williams was adamant that Corporal Darol E. "Lefty" Lee needed to be interviewed because




                                                                            EXHIBIT C
 Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 2 of 7 PageID #: 2468


he witnessed Mr. Williams' heroic acts on Iwo Jima. However, I found that CpI. Lee had lied

about his experiences on Iwo Jima and never witnessed anything Plaintiff did while fighting on

the island (as Cpl. Lee was aboard the USS Hayfield being treated for "combat fatigue/shell

shock" on the day in question). This discovery helped the World War II Museum stop a

historical documentary it was about to do about Mr. Williams and Cpl. Lee once they saw that

Cpl. Lee was a "Stolen Valor" case who lied about his combat experiences.

4.     Moreover, this chapter studies the numerous problems with Mr. Williams' MOH with

never before seen documentation and analysis. Mr. Williams' Medal of Honor, shockingly.

never received the endorsement of Fleet Marine Force commander, Lieutenant General Roy S.

Geiger, and his board. Pacific Fleet commander, Admiral Chester Nimitz, and his board or the

Commandant of the Marine Corps. General Alexander A. Vandegrifi due to the lack of evidence

for Mr. Williams' supposed actions. And even more startlingly, Mr. Williams' platoon leader,
2nd Lieutenant Howard Chambers. refused to endorse Mr. Williams for the Medal, the very

Marine who supposedly witnessed everything Mr. Williams had done. This research shows

that these men had reason to worry about the Medal of Honor going to Mr. Williams because it

appears much.of the information lower level officers relied on to endorse Mr. Williams MOH

package actually came from Mr. Williams' own reporting about what he did which violates the

regulations. This chapter also explores that Mr. Williams probably received the MOH due to

political pressure and not because the Marine Corps felt he warranted it which. in the end, as

already mentioned, the Corps at its highest levels never supported his MOH. And most

surprisingly, this work shows that Mr. Williams probably knows this and has done a lot

throughout the years to prevent people from knowing what role he actually played, albeit




                                              2
 Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 3 of 7 PageID #: 2469


unknowingly at the time, in Ile getting the highest medal this nation can bestow on a serviceman

because of how he inflated his deeds in battle.

5.      There are other troubling relationships surrounding Mr. Williams' story. He recounts

the talc of his close friendship with Vernon Waters and that he was there when he was killed.

In reality. the evidence shows he was not there getting the date wrong, the unit out of place

(Vernon was in a different company), the cause of death wrong (his head was not blown up by

a Type 91 50mm grenade, but rather, Waters was either shot near the bottom of the skull or in

the neck), the movement of the lines incorrect (they moved backwards or sideways and not

forwards), the handling of Waters remains wrong (body bearers were not observed by Mr.

Williams taking Vernon away from the scene since he was left in the open for days thereafter),

and, most importantly, the tale of returning Waters' ring to his Family left unsubstantiated. Mr.

Williams' version is a beautiful story and one that possibly started as a way to impress or

entertain his new bride who accompanied him on the journey to Montana and/or later listeners

he thought would enjoy such a yarn, but all the evidence shows Mr. Williams was incorrect on

almost everything about Waters except that he was tall, well-liked and killed. However, the

story that the tallest guy became friends with the shortest in the unit; that they had this sacred

pact to return the fallen guy's ring and tell the stories of death to their families in case the Grim

Reaper visited them; and that when, in reality, the Reaper did take Vernon in front of Mr.

Williams followed by Mr. Williams adhering to their pledge and getting his ring to return to the

family is indeed a Hollywood tale. Mr. Williams' tall-tale is one full of power and is the stuff

of legend, but there is no support for that version in the document trail uncovered to date.

Vernon's nephew George Waters concluded, "It makes me very angry that Woody has used my

uncle's death to better his image using false stories to do so. He has dishonored the memory of



                                                  3
Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 4 of 7 PageID #: 2470


his friend."    These are just a few of the problems I discovered. These discrepancies which

arose as I researched my book began to drive a wedge between Mr. Williams and myself.

6.      In February of 2017, I attended a meeting with Mr. Williams and members of his family.

At this meeting, for the first time, money was discussed. I noted that it would be extremely

unorthodox for a historian to share book proceeds with a subject in the book, as such an

arrangement might lead to accusations that the book was not historically accurate. This meeting,

in addition to the revelation about Lefty Lee and several other similar factual inconsistencies in

Mr. Williams' story, contributed to erosion of the relationship between Mr. Williams and

myself especially concerning information described in Paragraphs 3)., 4). and 5).

7.      As a result of the February 2017 meeting, I asked my attorney, Reid Heller, to draft

response to an agreement-draft Mr. Williams' lawyer Dale Egan and his grandson Brent Casey

sent me. This Response then was sent to Mr. Casey, Mr. Williams' grandson, and Mr. Williams.

They sent back a different agreement. This process continued sometime and is documented in

part through email correspondence.

8.      We continued to negotiate terms but were unable to reach an agreement acceptable to

both sides. On March 7, 2018, I emailed Brent Casey, Mr. Williams and Dale Egan withdrawing

all previous offers.

9.     Similarly, no oral agreement ever reached. There were many terms Mr. Williams (or

his family or attorneys) wanted in the contract that I could not agree to; namely, full control of

the copyright of the book, full censoring rights and money for the book without ever considering

my up-front cost. Both sides recognized the need for the agreement to be in writing.

10..   This week, 1 was provided documents that Mr. Williams is going to use as exhibits at

the upcoming hearing. I reviewed them.

                                                4
 Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 5 of 7 PageID #: 2471


11.     In regard to the chart of footnotes, I reviewed my book to try and determine what portion

of the footnotes came from my interviews of Mr. Williams. The book has 3145 footnotes, of

which 459 reference Mr. Williams, approximately 15%. Ofthose, only 192 footnotes reference

Mr. Williams' interviews or other original source material from him, approximately 6%. Even

among those footnotes, other sources are also cited, and much of the information was available

from other sources.

12.    Mr. Williams has been interviewed hundreds of times over the years, numerous articles

have been written about his story, and a wealth of publicly available information exists

chronicling his story. As a historian, when you can cite a primary source (like an eyewitness),

you do not cite the secondary source. This does not mean the secondary source wasn't

available. Many times in the book when I cited my interview with Mr. Williams, 1 could have

cited to an article, sermon, lecture, or some other source for the same information.

13.    For example, there are long interviews with Mr. Williams on file with the WWII

Museum in New Orleans, Louisiana, the Pacific War Museum in Fredericksburg, Texas, and a

two part, very long interview on file at the Marine Corps HistoriCal Division in Quantico,

Virginia. These long interviews are in addition to the hundreds of newspaper articles over the

years where Mr. Williams is quoted at length and these same stories are told.

14.    In addition, the notes 1 took at my interview of Mr. Williams are public record. They

are stored at the Marine Corps Historical Division. Copies of all of the original documents that

Mr. Williams allowed me to review are also public record at the Marine Corps Historical

Division, including his letters to Ruby, personal notes, etc.

15.    I reviewed the documents labeled Exhibit 7A-7J that are portions of the book. These

documents provide further examples of how information that was obtained from Mr. Williams

                                                5
 Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 6 of 7 PageID #: 2472


are public information. Exhibit 7G details a story that likewise has been provided many times

to other public sources. It appears in the National Archives at NACPM, RU 127 Container 14.

Dashiell, Folders 1-2, #201, in Paul I loolihan, "Flame Throwers Class at 21' Teaches the Art

of Roasting „laps," 21n Regt. Newsletter, May 1945, in George Lawless, "of Such Stuff arc

Heroes," Charleston Gazette, 20 May 1956, in Francois, Bill. "Flame-Throwing Marine Who

Won the Medal of Honor," The Man's Magazine, Vol. 14, #1, Jan. 1966; and was discussed in

a lecture given by Mr. Williams at the Marine Corps Recruit Depo in the museum at San Diego

on 19 Oct. 2017. It is also detailed in the Marine Corps Historical Division in Quantico

Virginia, Oral History, Woody Williams 13801B.

16.    Exhibits 71 and 7J detail a story that Mr. Williams has recounted numerous times in

public. It is in his oral testimony at the Marine Corps Historical Division. his recorded in

Dashiell's article from 1945,1loolihan's article from 1945, George Lawless' article from 1956,

and Bill Francois's article from 1966. It is repeated in a lecture Mr. Williams gave to the library

and museum at the San Diego Marine Recruit Depot in October of 2017.




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Dated: 4.ilj   ZO    , in the city of >42/A.cand the state of Texas.




STATE OF            e       S

COUNTY OF _Ls           L   fri

                                                6
Case 3:19-cv-00423 Document 111-3 Filed 07/21/21 Page 7 of 7 PageID #: 2473


       On this the third day of April. 2020. before me the undersigned notary public, personally

appeared Bryan Mark Rigg proven to me through satisfactory evidence of identification, to be

the person whose name is signed on the preceding or attached document, and who swore or

affirmed to me that the contents of the document are truthful and accurate to the best of her

knowledge and belief.




                  SHRLEY PONDER
                 My teatary # 704134
                Evires February 1Z 2023      Notary Pub!'
                                             My Commission Expires: A         -ADA 3
